Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examining.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 5/20/20 by the applicant have been received and fully considered.

Allowable Subject Matter
Claims 1-20 are allowed over prior art of references
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
	Furthermore, the prior art of record does not teach an apparatus (and a corresponding method as claimed in claim 19), including “neural network circuitry having neuronal junctions that are configured to receive, record, and provide information related to incoming voltage spikes associated with input signals based on resistance through the neuronal junctions; and stochastic re-programmer circuitry coupled to the memory circuitry and the neural network circuitry, wherein the stochastic re-programmer circuitry receives the incoming voltage spikes associated with the input signals, receives the information provided by the neuronal junctions, and reconfigures the information recorded in the neuronal junctions based on the incoming voltage spikes associated with the input signals along with a programming control signal provided by the memory circuitry”, as disclosed with all the limitations and presented in claims 1, 14 and 19.
 	Regarding dependent claims 2-13, 15-18 and 20, they are allowed for similar reasons with respect to independent claims 1, 14 and 19 above.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
 	The closest prior art to the present invention are:
U.S. Patent Application Pub. No. 2013/0339281 (Datta et al.) and U.S. Patent Application Pub. No. 2014/0180984 (Arthur et al.) disclose various  neuromorphic and synaptronic networks, but none of these references of prior arts of record, whether taken alone or in any reasonable combination, suggest the claimed limitations as described above.
Also, applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN N NGUYEN whose telephone number is (571)272-1879. The examiner can normally be reached Monday- Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 5712721869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HIEN N. NGUYEN
Primary Examiner
Art Unit 2824



/HN/
July 2, 2022

/HIEN N NGUYEN/Primary Examiner, Art Unit 2824